RESOLUCIÓN
De acuerdo con nuestro poder inherente para reglamen-tar la profesión de la abogacía, el 8 de abril de 2005 apro-bamos el Reglamento del Programa de Educación Jurídica Continua. In re Aprobación Regl. Prog. Educ. Jur., 164 D.P.R. 555 (2005). Ya han transcurrido poco más de cinco (5) años desde que se implantó el Programa. Por ello, nos corresponde examinar si el mismo responde a sus objetivos y a las necesidades de los profesionales del Derecho. Para lograr un examen íntegro, independiente y que incluya la participación de la clase togada como hemos promovido desde sus inicios, se crea mediante esta Resolución la Co-misión Especial para Revisar el Funcionamiento del Pro-grama de Educación Jurídica Continua.
*539Esta Comisión tendrá a su cargo la encomienda de rea-lizar una investigación profunda y completa sobre el fun-cionamiento del Programa de Educación Jurídica Continua durante estos años y sobre la aplicación y manejo de su Reglamento. Además, deberá presentar las recomendacio-nes que estime pertinentes y necesarias para mejorar el Programa. A su vez, y para proveer la mayor participación posible, la Comisión Especial deberá efectuar vistas públi-cas en todas las regiones judiciales de Puerto Rico para auscultar el sentir de los abogados y las abogadas que han participado del Programa. Estas vistas públicas se deberán anunciar con antelación y notificar a todos los abogados y las abogadas por correo electrónico y mediante anuncios en todos los centros judiciales.
La Comisión Especial estará compuesta por: (1) un re-presentante del Colegio de Abogados de Puerto Rico, (2) un representante de la Asociación de Abogados de Puerto Rico (Puerto Rico Lawyers’ Association), (3) un representante del Federal Bar Association, Capítulo de Puerto Rico, (4) dos abogados que trabajen en el sector público, a quienes nom-brará el Procurador General, y (5) cuatro abogados que trabajen en el sector privado.
Asimismo, al Presidente o a la Presidenta de la Comi-sión lo nombrará el Pleno del Tribunal Supremo.
Los Jueces y las Juezas del Tribunal Supremo de Puerto Rico, que así lo deseen, podrán participar de todas las re-uniones, vistas y actividades que programe la Comisión.
Para proveer a los miembros de esta Comisión Especial todas las herramientas necesarias para el desempeño de su labor, quedará a disposición de esta el personal del Se-cretariado de la Conferencia Judicial, quienes tendrán a su cargo la coordinación de las vistas públicas, el material necesario para el desempeño adecuado de las labores de la Comisión y las orientaciones que sean necesarias para la revisión que se llevará a cabo.
*540Una vez finalizadas sus labores, la Comisión rendirá un informe al Tribunal Supremo.
Conforme a lo anterior, se nombran como miembros de esta Comisión los siguientes abogados y abogadas:
Ledo. Héctor Ramos, Presidente
Ledo. José L. Miranda de Hostos
Leda. Ivelisse Moyano Ares
Ledo. Edwin Ramos Rivera
Además, se le concede un término de diez (10) días al Colegio de Abogados de Puerto Rico, a la Asociación de Abo-gados de Puerto Rico, al Federal Bar Association, Capítulo de Puerto Rico, y al Procurador General para que nombren sus respectivos representantes.

Publíquese.

Lo acordó el Tribunal y lo certifica la Secretaria del Tribunal Supremo. La Juez Asociada Señora Rodríguez Rodrí-guez no intervino y el Juez Presidente Señor Hernández Denton no interviene.
(.Fdo.) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo